DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-38 and 40-54 in the replay filed on August 4, 2021 is still in force. It is noted there are the two catalyst species, Ziegler catalyst and metallocene catalyst in the claims, the elections of species should have been requested in the Restriction Requirement of June 15, 2021, since Ziegler catalyst is exemplified in the Specification and the prosecution has only addressed the Ziegler catalyst; therefore, the Office is treating the Ziegler catalyst as the elected species and claim 35 is withdrawn from examination.  Currently claims 1-5, 7-10, 12-34, 36-38 and 40-56 with Ziegler catalyst species are under examination.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-10, 12-34, 36-38 and 40-56 are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa et al. (WO2018/025864, its family US 2020/0181297 is referred to hereinafter) in view of Hosaka (US 2002/0193244), Hottovy et al. (US 2004/0116625) and Okamura et al. (2007/0140934) for the same rationale as set forth in the previous Nonfinal Office Action filed July 11, 2022.
Response to Arguments
Applicant's arguments filed on October 11, 2022 have been fully considered but they are not persuasive. 
I.  Applicants’ repeat assertions of Arakawa’s preliminary activation disclosed in [0116] conducted at less than 15oC being preliminary polymerization is absurd.  Applicants attentions are directed to Example 1 of the Specification wherein Applicants’ preliminary activation is conducted at room temperature which is higher than 15oC.  Since there is no preliminary polymerization at room temperature of Applicants’ Example 1, Applicants would appreciate that preliminary polymerization at Arakawa’s temperature of less than 15oC is not going to happen.  Note, a room temperature is about 22oC in lab.  
II.  Applicants asserts, “The Examiner appears to assert that the behavior of a propylene polymerization in the bulk would be obvious over a teaching in which the reaction is diluted with butane because the propylene (reaction in the bulk) and butane (reaction in solvent) would be considered the solvent in their respective reactions.”  By definition, in the bulk propylene polymerization process, propylene is function as both monomer and solvent, and it never is the Office’s position that propylene and butane have the same activity; however, it is the Office’s position that the propylene is function as a diluent the same way as butane during the polymerization.
III. Applicants further assert, “The Examiner’s understanding that the polymerization of a monomer such as propylene in a solution (i.e. diluted with an inert solvent) and in the bulk would be the same ignores a fundamental understanding of chemistry. One skilled in the art would appreciate that a molecule such as propylene (which comprises a reactive group capable of reacting with a catalyst) exhibits a very different reactivity than a molecule such as butane (which does not comprise a functional group capable of reacting with a polymerization catalyst such as a Ziegler-Natta catalyst).”  Such a position for the Examiner is unfounded.  However, it is the Office’s position and convention practice in industry to use the same reactor to produce polymer products regardless of the solvents.
IV.  Applicants arguments over the reaction kinetics of Eq.2 carries no weight since the amount of diluent compared to the amount of propylene introduced to the reactor is negligent.  As a matter of factor, the catalyst often is introduced to the polymerization in a diluent such as hexane and such is demonstrated in Applicants’ Example 1 as well, see line 3 of [0061].
	Since Applicants have failed to point out any error in the rejections of the record, the rejections are still deemed proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763